Citation Nr: 1116247	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected disc degeneration and mild disc bulge, L5-S1.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to April 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which awarded service connection for disc degeneration and mild disc bulge, L5-S1.  The RO assigned an initial 10 percent rating effective from August 2003.  The Veteran filed a notice of disagreement (NOD) with regard to the initial rating assigned.  A Statement of the Case (SOC) was issued in May 2005 and the Veteran perfected his appeal in July 2005.  Subsequently, in a July 2006 rating decision, the RO awarded an increased 20 percent rating for the disc degeneration and mild disc bulge, L5-S1, retroactive to the original grant of service connection. The RO indicated that this was a full grant of the benefits sought on appeal.  The Board does not agree.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) found that in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  In the Veteran's July 2005 substantive appeal, he indicated that his low back disability "should have been at least 20%" (Emphasis added).  The Board does not find that this statement clearly expressed an intent to limit the appeal to a specific disability rating for the low back disability, especially in light of statements made in October 2006 and 2006 that his low back "continues to be a problem," "continues to give out without warning," and that he had "shocking sensations" in that area "causing him to end up in a twisted position."  Therefore, the Board is required to consider entitlement to all available ratings for his low back disability and his claim remains in appellate status. 

In March 2010 the Board denied the Veteran's claim for service connection for his cervical spine disorder.  The Board then remanded the Veteran's lumbar spine disability claim for additional development.  The Board finds that the RO has substantially complied with the Board's March 2010 Remand Order.  Therefore, the Board may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran's lumbar spine is manifested by, at worst, forward flexion to 45 degrees, extension to 5 degrees, left lateral flexion to 15 degrees, right lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 15 degrees, even when considering the Veteran's pain.

2.  The Veteran's lumbar spine is not manifested by severe limitation of motion, even when considering his pain.

3.  The Veteran's lumbar spine is not anklyosed.

4.  The Veteran's lumbar spine disability is not manifested by a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space.  

5.  The Veteran's lumbar spine disability is not manifested by incapacitating episodes of intervertebral disc syndrome requiring bedrest prescribed by a physician.

6.  The Veteran has bladder dysfunction related to his lumbar spine disability.  

7.  The Veteran's bladder dysfunction is manifested by a daytime voiding interval of five times per day and an awakening to void two times per night.

8.  The Veteran's lumbar spine disability is not productive of bowel impairment.

9.  The Veteran has loss of erectile power related to his lumbar spine disability, but no deformity of the penis has been documented.

10.  The Veteran's lumbar spine disability is manifested by complete paralysis of the bilateral obturator nerves in his lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's disc degeneration and mild disc bulge, L5-S1, is not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293, 5295 (in effect prior to September 26, 2003), 5293 (in effect from September 23, 2002, through September 25, 2003), 5239, 5243 (effective September 26, 2003).

2.  Effective August 18, 2003, the criteria for a separate 10 percent rating for bladder dysfunction, as secondary to the Veteran's service-connected disc degeneration and mild disc bulge, L5-S1, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115a (2010).

3.  Effective August 18, 2003, the criteria for a separate noncompensable rating for erectile dysfunction, as secondary to the Veteran's service-connected disc degeneration and mild disc bulge, L5-S1, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, DC 7522 (2010).

4.  Effective August 18, 2003, entitlement to a special monthly compensation, at a rate provided by 38 U.S.C.A. § 1114(k) (West 2002), for loss of a creative organ is established.  38 U.S.C.A. §§ 1114, 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.350(a)(1), 4.115b, DC 7522 (2010).

5.  Effective August 18, 2003, the criteria are met for a separate 10 percent rating for complete paralysis of the obturator nerve in the lower left extremity, as secondary to the Veteran's service-connected disc degeneration and mild disc bulge, L5-S1.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2010).

6.  Effective August 18, 2003, the criteria are met for a separate 10 percent rating for complete paralysis of the obturator nerve in the lower right extremity, as secondary to the Veteran's service-connected disc degeneration and mild disc bulge, L5-S1.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as the parts of that information or evidence VA will seek to provide, and the parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities with regard to the Veteran's claim in correspondence sent to the Veteran in September 2003 and March 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate claim for service connection.  Notice pursuant to the Dingess decision was also included in the March 2010 letter.  19 Vet. App. at 473.

Since providing the additional VCAA notice in March 2010, the Appeals Management Center (AMC) has readjudicated the Veteran's claim in the August 2010 Supplemental SOC (SSOC) based on any additional evidence received in response to that additional notice and since the initial rating decision at issue and SOC.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, any timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records (STRs), post-service VA and private treatment records, and VA examination reports.  Copies of the VA examination reports have been associated with the claims file.  There is no indication that his service-connected disability has worsened since the dates of the most recent examination.  Therefore, an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
The Veteran has not reported, and the record does not indicate, that he is currently receiving disability benefits from the Social Security Administration (SSA); therefore, those records do not need to be obtained by the VA.  The Veteran has not identified any other evidence that has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, 18 Vet. App. at 119-120; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess, 19 Vet. App. at 473.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board is also satisfied as to substantial compliance with its March 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's recent VA Medical Center (VAMC) treatment records, scheduling the Veteran for another VA examination, and then readjudicating his claim in a SSOC.  All of these actions were completed by the AMC.

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that he is entitled to a higher initial rating for his service-connected lumbar spine disability, currently evaluated as 20 percent disabling, effective August 18, 2003, under 38 C.F.R. § 4.71a, DCs 5239 and 5243.

The Veteran's original claim for service connection was received at the RO on August 18, 2003.  The Board observes that, during the course of this appeal, VA revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The August 2010 SSOC addressed both sets of regulations.  Therefore, the Board may also consider these regulations without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Former DC 5289 (in effect prior to September 26, 2003) provided ratings for ankylosis of the lumbar spine.  Favorable ankylosis of the lumbar spine was to be rated 40 percent disabling, the minimum rating under DC 5289.  Unfavorable ankylosis of the lumbar spine was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

Under the former DC 5292 (in effect prior to September 26, 2003), a 20 percent rating was provided for moderate limitation of motion of the lumbar spine.  A maximum 40 percent evaluation required severe limitation of motion.  38 C.F.R. § 4.71a.

Former DC 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran has a diagnosis of degenerative disc disease of the lumbar spine from a November 2003 Magnetic Resonance Imaging (MRI).  Therefore, the rating criteria for intervertebral disc syndrome (IVDS) also apply.  

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a.

Former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided a 20 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation was warranted for severe IVDS, characterized by recurrent attacks with intermittent relief.  38 C.F.R. § 4.71a. 

For purposes of evaluations under the revised DC 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly or nearly so.  See 67 Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 (for IVDS).  38 C.F.R. § 4.71a.

Under DC 5243, a 20 percent rating requires IVDS with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.   

Additionally, a 20 percent evaluation is warranted under the General Rating Formula for Diseases and Injuries of the Spine when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5239, 5243.

Under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).

Under these revisions, associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  The code section for IVDS is now 5243.  38 C.F.R. § 4.71a.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention of the Schedule to recognize actual painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  For the purpose of rating disability from arthritis, the knee and spine are considered major joints.  38 C.F.R. § 4.45.  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and, (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar Spine Rating

The Board will now apply the above criteria to the facts of the case.

In December 2003, the Veteran was afforded a VA examination.  At the time of the examination, he complained of low back pain that radiated into his thighs and knees.  He described the pain as lasting for several hours or as long as days.  He described the pain as aching, oppressive, and burning in nature.  Flare ups occurred without precipitating events, and were alleviated by rest.  He stated that he required complete bedrest during his flare-ups.  The Veteran stated that his private physician, Dr. H.B., recommended bedrest on three occasions in 2003.  The Veteran stated that in 2003 he lost four weeks from work due to his lumbar spine disability.  

Following a physical examination, the VA examiner determined that the Veteran's lumbar spine was manifested by forward flexion to 90 degrees with pain, extension to 30 degrees with pain, left and right lateral flexion to 30 degrees with pain, and right and left lateral rotation to 45 degrees without pain.  The Veteran did not have muscle spasm or tenderness in his lumbar spine.  A X-ray and a MRI of the lumbar spine revealed mild stenosis and disc degeneration, and did not reveal any irregularity or narrowing of the joint spaces.  Neurological examination revealed no abnormalities.

The VA examiner determined that the Veteran had fatigue, weakness, pain, lack of endurance, and incoordination of his low back.  He was able to complete all activities of daily living, but had limitations and difficulty with walking, climbing stairs, shopping, gardening, taking out the trash, and pushing a lawnmower.

In April 2006, the Veteran was afforded another VA examination.  At the time of the examination, the Veteran complained of stiffness of his back, especially in the morning, and of weakness, especially when straightening.  He described experiencing back pain twice per week, with the pain lasting for 8 hours each time.  The pain traveled down his left leg.  He described the pain as aching, oppressive, and sharp in nature.  The pain at times was brought on by physical activity; at other times, there was no precipitating event.  The pain was alleviated by rest and pain medication.  He noted that he was able to function without pain medication, even when he had back pain.  However, he experienced incapacitating episodes lasting for three days as often as twice per month.

The Veteran reported that his private physician, Dr. H.B., prescribed bedrest in the past 12 months because of his lumbar spine disability.  The Veteran indicated that over the past 12 months, he had 8 incidents of incapacitation for a total of 48 days.  The Veteran stated that he regularly missed work because of his back pain.  

Following a physical examination, the VA examiner determined that the Veteran's lumbar spine was manifested by forward flexion to 60 degrees with pain, extension to 10 degrees with pain, right lateral flexion to 20 degrees with pain, left lateral flexion to 25 degrees with pain, right lateral rotation to 25 degrees with pain, and left lateral rotation to 20 degrees with pain.  The Veteran's combined range of motion of the thoracolumbar spine was 160 degrees.  Following repetitive motion, the Veteran's lumbar spine was manifested by forward flexion to 45 degrees with pain, extension to 5 degrees with pain, left lateral flexion to 15 degrees with pain, right lateral flexion to 25 degrees, right lateral rotation to 25 degrees with pain, and left lateral rotation to 15 degrees with pain.  The Veteran did not have muscle spasms of the lumbar spine.  His gait and posture were within normal limits.  He did not require an assistive device for ambulation.  The VA examiner determined that the Veteran had IVDS, with sensory deficits of the left anterior mid-thigh, left anterior lower thigh, and left inner knee.  

In July 2010, the Veteran was afforded another VA examination.  At the time of the examination, the Veteran complained of chronic, constant dull aching  of the low back with flare ups and significant muscle spasms.  He stated that the pain radiated down both legs to the toes, although primarily down the left.  He stated that he was unable to lift more than 10 pounds, sit for prolonged periods of time, and could not lay on his stomach.  He was no longer able to enjoy hobbies including cycling or basketball, and had to limit his time at his graphic arts hobby.  The Veteran reported that he missed several workdays due to his back problems in the past 12 months.  

Following a physical examination, the VA examiner determined that the Veteran's lumbar spine was manifested by forward flexion to no more than 60 degrees with pain, extension to 10 degrees with pain, left and right lateral flexion to 25 degrees with pain, right lateral rotation to 30 degrees with pain, and left lateral rotation to 20 degrees with pain.  Following repetitive motion, the Veteran's lumbar spine was manifested by forward flexion to 50 degrees with pain, extension to 10 degrees with pain, left lateral flexion to 20 degrees with pain, right lateral flexion to 30 degrees, right lateral rotation to 30 degrees with pain, and left lateral rotation to 20 degrees with pain.  The Veteran's posture was normal.  His gait was slightly antalgic, with most of his weight on his right leg.  A X-ray and MRI taken at the examination revealed "mild spondylotic changes" with normal joints and normal disc spaces.  In regards to incapacitating episodes, following a review of the claims file, the VA examiner determined that no medical provider had ordered bedrest for the Veteran due to his lumbar spine disability.  

The private and VA treatment records dated since August 18, 2003 (the date of the Veteran's service connection claim) do not document complaints or treatment for the Veteran's lumbar spine disability.  Thus, these records do not provide contrary results from those obtained at the VA examinations.

Applying the old criteria to the facts of this case, the Board finds that the Veteran is not entitled to a rating higher than 20 percent.  Under the former DC 5292, the Veteran is not entitled to a higher rating because he did not have severe limitation of motion of his lumbar spine.  Throughout the appeal, the Veteran's lumbar spine has been manifested by forward flexion ranging from 45 degrees to 90 degrees (normal is 90 degrees), extension ranging from 5 degrees to 30 degrees (normal is 30 degrees), left lateral flexion ranging from 15 degrees to 30 degrees (normal is 30 degrees), right lateral flexion ranging from 25 degrees to 30 degrees (normal is 30 degrees), right lateral rotation ranging from 25 degrees to 45 degrees (normal is 30 degrees), and left lateral rotation ranging from 15 degrees to 45 degrees (normal is 30 degrees), even when considering the Veteran's pain.  The Veteran's combined range of motion for his lumbar spine has ranged from 130 degrees to 240 degrees (normal is 240 degrees).  Many of the Veteran's ranges of motion were only slightly below normal during his VA examinations, and some of the Veteran's ranges of motions were actually above normal at his VA compensation examinations.  Therefore, the Board finds that the Veteran's lumbar spine motion has been, at most, moderately limited throughout his appeal.  38 C.F.R. § 4.71a, DC 5292.

Further, at the VA examinations, the Veteran did not have a severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion - the requirements for the next higher rating of 40 percent under the former DC 5295.  38 C.F.R. § 4.71a.  None of these findings were noted on any of the three VA examinations.

Applying the new criteria to the facts of this case, the Board finds that, under DCs 5239 and 5243, the Veteran is not entitled to a rating higher than 20 percent for the orthopedic manifestations of his lumbar spine disability.  Specifically, the Veteran's lumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Throughout his appeal, the Veteran's forward flexion has been limited at most by 45 degrees, even when considering pain.  Furthermore, as shown by the Veteran's ranges of motion throughout his appeal, the Veteran's lumbar spine is not anklyosed; ankylosis of the lumbar spine has not been diagnosed.  Therefore, the Board finds that the Veteran is not entitled to a higher rating of 40 percent for his lumbar spine disability.  38 C.F.R. § 4.71a, DC 5243.

In regards to the criteria for IVDS, the Board finds that although the Veteran reported bedrest during flare ups of back pain, the Veteran is not entitled to a higher rating under either the old 5293 or the new 5243 because the claims file does not contain evidence of physician-prescribed bedrest for his lumbar spine disability.  

At his VA examinations, the Veteran reported that his private physician, Dr. H.B., "recommended" bedrest for him on several occasions.  However, a review of the Veteran's private outpatient treatment records does not demonstrate that a physician has ordered bedrest for the Veteran due to his lumbar spine disability.  Instead, the Veteran's physician recommended bedrest and provided work notes.  However, even giving the Veteran the benefit of the doubt that the bedrest was ordered by his physician, the evidence of record only contains two incidents of physician-prescribed bedrest in 2003.  The evidence of record does not contain references to bedrest at any other time.  Further, at the July 2010 VA examination, the VA examiner, following a review of the claims file, determined that the Veteran did not have any incapacitating episodes of his lumbar spine that required physician-ordered total bedrest.  Thus, the Veteran is not entitled to a higher rating of 40 percent under DC 5293 or DC 5243.  38 C.F.R. § 4.71a.

In regards to DeLuca, the Veteran does not have sufficient limitation of motion in his back, even when considering his pain, to warrant a higher rating of 40 percent under the former or current regulations.  See DeLuca, 8 Vet. App. at 206.  

The Board has considered the Veteran's lay testimony concerning the severity of his lumbar spine disability in determining whether he is entitled to a rating higher than 20 percent for the orthopedic manifestations of his lumbar spine disability.  Even considering his statements, however, the evidence is insufficient to warrant a higher rating, for the reasons explained above.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. At 119; Hart, 21 Vet. App. at 505.  The weight of the credible evidence, however, demonstrates that throughout the pendency of the appeal, a rating higher than 20 percent for the orthopedic manifestations of the Veteran's lumbar spine disability has not been warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Separate Disability Rating for Bladder Dysfunction

After examining the record, the Board finds that the evidence sufficiently establishes the Veteran's entitlement to a separate disability rating for bladder dysfunction related to his service-connected lumbar spine disability.  At the April 2006 VA examination, the VA examiner diagnosed the Veteran with bladder dysfunction.  Additionally, the April 2006 VA examiner opined that this disability was related to the Veteran's service-connected IVDS.  Consequently, the Board finds sufficient evidence to establish the Veteran's entitlement to a separate disability rating for his bladder dysfunction, as secondary to the Veteran's service-connected lumbar spine disability.

The rating criteria related to urinary frequency are listed in 38 C.F.R. § 4.115a.  A 10 percent rating is assigned for a daytime voiding interval between two and three hours or awakening to void two times per night.  A higher 20 percent rating is assigned for a daytime voiding interval between one and two hours or awakening to void three to four times per night.  38 C.F.R. § 4.115a.

In light of the evidence of record, the Board finds that the criteria for a 10 percent rating, and no more, for increased urinary frequency are met.  The April 2006 VA examiner determined that no pad was needed for the Veteran's bladder dysfunction.  At an October 2006 VA genitourinary examination, the Veteran reported urinating five times per day.  He also stated that he gets up one to two times per night (every two to three hours) to urinate.  The Veteran reported that when he is awake, he has a sensation of urgency, in that he cannot wait any prolonged period of time prior to urination.  The Veteran stated that he does not have a straining sensation, pain, burning, or stinging during urination.  The Veteran stated that he does not require pads for his bladder dysfunction.  At the July 2010 VA examination, the Veteran again reported urgency in relation to his bladder.  Therefore, the Board finds that the Veteran is entitled to a 10 percent initial disability rating for his bladder dysfunction because the Veteran awakens to void two times per night.  38 C.F.R. § 4.115a.

However, the Veteran is not entitled to a disability rating higher than 10 percent because the evidence of record does not establish that the Veteran has a daytime voiding interval between one and two hours or awakens to void three to four times per night - the requirements for the next higher rating of 20 percent.  38 C.F.R. § 4.115a.

The Board has considered other possibly applicable DCs for the Veteran's bladder impairment.  However, there is no medical evidence of renal or voiding dysfunction, rendering inapplicable other rating criteria in 38 C.F.R. § 4.115a.

The Board further finds that the effective date for the award of this benefit is the date of the Veteran's claim, August 18, 2003.  As early as February 2001, the Veteran reported and was diagnosed with urinary incontinence by his private physician.  Therefore, the Board finds August 18, 2003, is the proper effective date.  See 38 C.F.R. § 3.400.

In summary, the Board is granting service connection for the Veteran's bladder dysfunction, and assigning an initial 10 percent rating for the disability under 38 C.F.R. § 4.115a, effective August 18, 2003.  38 C.F.R. § 4.115a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Separate Disability Rating for Erectile Dysfunction

The Board also finds that the evidence of record sufficiently establishes the Veteran's entitlement to a separate disability rating for his erectile dysfunction, as secondary to his lumbar spine disability.  The first medical evidence of record diagnosing the Veteran with erectile dysfunction is found in a private outpatient treatment record dated in August 2002.  Additionally, at the Veteran's April 2006 VA examination, the VA examiner diagnosed the Veteran with erectile dysfunction and determined that the Veteran's IVDS causes his erectile dysfunction.  The VA examiner determined that the Veteran could not achieve or maintain an erection.  At an October 2006 VA examination, the VA examiner diagnosed the Veteran with erectile dysfunction and stated that he could not determine if the Veteran's erectile dysfunction was due to his lumbar spine disability.  Therefore, there is no medical evidence of record disassociating this symptom from the Veteran's service-connected lumbar spine disability.  The Board thus finds that the evidence sufficiently establishes the Veteran's entitlement to a separate disability rating for erectile dysfunction, as secondary to his service-connected lumbar spine disability.

The appropriate diagnostic code to rate the Veteran's erectile dysfunction is 38 C.F.R. § 4.115b, DC 7522, which provides a 20 percent rating only if there is deformity of the penis with loss of erectile power.  DC 7522 also instructs that when evaluating a claim of this nature, entitlement to special monthly compensation (SMC) should also be considered.  38 C.F.R. § 4.115b, DC 7522, Footnote 1.

Based on the evidence of record, the Board finds that only the criteria for a noncompensable rating for erectile dysfunction have been met.  As previously stated, a 20 percent rating, the only rating available under DC 7522, is only warranted when there is evidence of both a deformity of the penis and loss of erectile power, but there is no evidence of any deformity of the Veteran's penis, nor does he contend otherwise.  Therefore, the criteria for a compensable evaluation under this applicable regulation are not met.  38 C.F.R. § 4.115b, DC 7522.

However, the Board finds that the Veteran is entitled to SMC for loss of use of a creative organ due to his erectile dysfunction, at the rate provided by 38 U.S.C.A. 
§ 1114(k).  See 38 C.F.R. §§ 3.350(a), 4.115b, DC 7522, Footnote 1.

The Board further finds that the effective date for the award of these benefits is the date of the Veteran's claim, August 18, 2003.  As early as August 2002, the Veteran reported and was diagnosed with erectile dysfunction by his private physician.  Therefore, the Board finds August 18, 2003, is the proper effective date.  See 38 C.F.R. § 3.400.

In summary, the Board is granting service connection for the Veteran's erectile dysfunction, and assigning an initial noncompensable rating for the disability under DC 7522, effective August 18, 2003.  The Board is also granting entitlement to SMC, at a rate provided by 38 U.S.C.A. § 1114(k), for loss of a creative organ due to erectile dysfunction, effective August 18, 2003.  38 C.F.R. §§ 3.350(a)(1), 4.115b; Alemany, 9 Vet. App. at 519.

Separate Disability Ratings for the Lower Extremities

As discussed above, the rating criteria effective September 23, 2002, provides that IVDS is rated either based on the criteria set forth in DC 5243 (formerly DC 5293), or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Here, the Veteran's lumbar spine disability is not being evaluated under the former DC 5293 for IVDS, therefore VA may now separately rate the discrete neurologic manifestations of his lumbar spine disability.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  For impairment of the obturator nerve, a noncompensable rating is warranted for neuritis and mild or moderate paralysis of that nerve.  38 C.F.R. § 4.124a, DC 8528.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

DC 8528 provides the rating criteria for paralysis of the obturator nerve.  A maximum disability rating of 10 percent is warranted for severe to complete paralysis of that nerve.  38 C.F.R. § 4.124a, DC 8528.

Applying these criteria to the facts of this case, the Board finds that the Veteran has severe to complete paralysis of the obturator nerve.  On VA examination in October 2006, the examiner identified the obturator nerve as the most likely involved peripheral nerve.  Given that the impairment of this nerve results in bladder and erectile dysfunction, the Board concludes that the impairment of this nerve is severe to complete.  Accordingly, he is entitled to separate 10 percent ratings for impairment of the obturator nerves of the right and left lower extremities under DC 8528.

The Veteran has not been diagnosed with impairment of the sciatic nerves.  However, even rating his disability by analogy to this diagnostic code results in no more than separate 10 percent ratings.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Mild incomplete paralysis of the right and left sciatic nerve warrants a 10 percent rating.  During his VA examinations, the Veteran reported experiencing pain radiating into his legs.  At the April 2006 VA examination, the VA examiner determined that the Veteran has sensory deficit of his left lower extremity.  At the July 2010 VA examination, the VA examiner, following a detailed reflex examination, determined that the Veteran has decreased vibration in the nerves of his bilateral lower extremities.  At no time was the Veteran diagnosed with muscle atrophy or trophic changes which would be demonstrative of greater than incomplete paralysis of the sciatic nerve.   Indeed, at his December 2003 VA examination, the VA examiner determined that the Veteran's motor function, reflexes, and sensations were normal in his lower extremities.  During the December 2003 and April 2006 physical examination of the lumbar spine, radiating pain on movement was absent.  Further, the July 2010 VA examiner determined that the Veteran's position sense and light touch of the nerves in his lower extremities was normal.  The Veteran did not have dysesthesias in either extremity at the July 2010 examination.  The VA and private outpatient treatment records do not provide contrary results.  Therefore, based on this evidence, the Board finds that in rating the Veteran's neurological impairment by analogy to impairment of the sciatic nerve, the Veteran's incomplete paralysis of the sciatic nerve is best rated as mild in each lower extremity.  38 C.F.R. § 4.124a, DC 8520.

The Board finds that the effective date for the award of this benefit is the date of the Veteran's claim, August 18, 2003.  Throughout his entire appeal, the Veteran has consistently reported radiculopathy in his bilateral lower extremities.  Although VA examination in December 2003 did not reveal objective evidence of neurological impairment, the Veteran is competent to report experiencing pain and a burning sensation radiating from his back into his bilateral lower extremities because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Board finds August 18, 2003, is the proper effective date.  See 38 C.F.R. § 3.400.

In summary, the Board is granting service connection for the Veteran's complete paralysis of the obturator nerve in his lower extremities, and assigning an initial 10 percent rating for each lower extremity under DC 8528, effective August 18, 2003.  38 C.F.R. § 4.124a; Alemany, 9 Vet. App. at 519.

Extraschedular Evaluation

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the Schedule is not inadequate.  The Veteran's disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Here, as discussed above, the rating criteria for the service-connected lumbar spine disability reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluations is required.  Thun, 573 F.3d 1366.

Entitlement to a total disability rating based on individual unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case the Veteran has not alleged that his service-connected lumbar spine disability prevents him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  To the contrary, the Veteran has reported in treatment and on each examination, including at the most recent examination in July 2010, that he is currently employed on a full time basis.  Although he requires accommodation in the workplace with an ergonomic chair and a higher work table, he has not contended, and the evidence of record does not demonstrate, that his service-connected lumbar spine disability, either singly or in conjunction with his other service-connected disabilities, prohibits him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  Accordingly, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted.



(CONTINUED ON THE NEXT PAGE)


ORDER

The claim for an initial disability rating higher than 20 percent for the orthopedic manifestations of disc degeneration and mild disc bulge, L5-S1, is denied.

Effective August 18, 2003, a 10 percent rating for bladder dysfunction, as secondary to the Veteran's service-connected disc degeneration and mild disc bulge, L5-S1, is granted.

Effective August 18, 2003, a separate noncompensable disability rating for erectile dysfunction, as secondary to the Veteran's service-connected disc degeneration and mild disc bulge, L5-S1, is granted, subject to the law and regulations governing payment of monetary benefits. 

Effective August 18, 2003, special monthly compensation for the loss of use of a creative organ due to erectile dysfunction, as secondary to the Veteran's service-connected disc degeneration and mild disc bulge, L5-S1, is granted, subject to the law and regulations governing payment of monetary benefits.

Effective August 18, 2003, a separate disability rating of 10 percent for the complete paralysis of the obturator nerve of the left lower extremity is granted, subject to the law and regulations governing payment of monetary benefits. 

Effective August 18, 2003, a separate disability rating of 10 percent for the complete paralysis of the obturator nerve of the right lower extremity is granted, subject to the law and regulations governing payment of monetary benefits. 




________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


